Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/147616, filed on 01/13/2021. Claims 1-18 are still pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottom end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation "a hoisting machine" in line 5.  It is unclear if this is the same “hoisting machine” previously introduced in claim 6, line 2.
Claim 9 recites the limitation "the support structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. If this limitation is referring to the stationary structures previously recited in claim 1, paragraph 0071 of the specification does not have any support for the stationary structures being actuatable to expand or contract in vertical direction as recited in claim 9.
Claim 9 recites the limitation "the working platform" in line 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said support structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim. If this limitation is referring to the stationary structures previously recited in claim 1, paragraph 0071 of the specification does not have any support for the stationary structures being actuatable to expand or contract in vertical direction as recited in claim 10.
Claim 11 recites the limitation "said support structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim. If this limitation is referring to the stationary structures previously recited in claim 1, paragraph 0071 of the specification does not have any support for the stationary structures being actuatable to expand or contract in vertical direction as recited in claim 11.
12 recites the limitation "said plurality of prefabricated sub modules" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said at least one third prefabricated sub modules" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first prefabricated sub module and/or the second prefabricated sub module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-5 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication No. 2010/0133048 to Barneman (henceforth referred to as Barneman). 
Regarding claims 1-5, and 14-18, Barneman discloses a method for constructing an elevator (i.e. Fig. 1 and paragraph 0003) comprising
constructing a movable machine room (i.e. Fig. 1a, ref. 6.2) in the bottom end of a hoistway (i.e. Fig. 1a) formed in a building under construction (i.e. paragraph 0023); and thereafter
hoisting the movable machine room; and 
constructing an elevator car (i.e. Fig. 1a, ref. 6.1) in the bottom end of the hoistway below the movable machine room; and 
providing a counterweight (i.e. paragraph 0024, lines 13-15) in the bottom end of the hoistway below the movable machine room; 
connecting the elevator car and the counterweight with a suspension roping (i.e. paragraph 0016, lines 7-8); and thereafter
hoisting the movable machine room to a first transport position (i.e. Fig. 1c); and thereafter 
mounting the movable machine room to the first transport position in the hoistway vertically supported on stationary structures; and thereafter

hoisting the movable machine room upwards to a second transport position (i.e. Fig. 1e); wherein the second transport position is higher than said first transport position; and thereafter 
mounting the movable machine room to the second transport position in the hoistway vertically supported on stationary structures; and thereafter
using the elevator car for transporting passengers and/or goods (i.e. functional language, Fig. 1a, ref. 6.1 is capable of transporting goods) below the movable machine room while the movable machine room is mounted in said second position. 
Wherein in said constructing a movable machine room, the movable machine room is constructed in the bottom end of a hoistway to rest supported by the floor of the hositway (i.e. Fig. 1a). 
Wherein in said constructing and elevator car, the elevator car is constructed above a buffer (i.e. Fig. 1a, ref. 7); and/or (in this case or)
the elevator car is constructed to lean laterally on one or more guide rail lines (i.e. Fig. 1a, ref. 4); and/or 
structural parts of the elevator car are installed on a car frame while it is suspended from the machine room, in particular by an auxiliary hoist.
Wherein said constructing a movable machine room comprises transporting into the bottom end of the hoistway plurality of prefabricated sub modules (i.e. Fig. 1a, ref. 2, 3, 4 and 
Wherein the method comprises after using the elevator car for transporting passengers and/or goods, disassembling the movable machine room (i.e. ref. 2 and 3 as well as machine, ref. 11, from paragraph 0028 are removed or disassembled from ref. 6.2) the disassembling preferably comprising disconnecting one or more of the sub modules of the machine room, and constructing a movable machine room in a bottom end of another hoistway, such as a hoistway formed in a different building under construction, using parts from the disassembled machine room, preferably said one or more sub module from the disassembled machine room.
Wherein the method comprises mounting vertical guide rail lines (i.e. Fig. 1a, ref. 4) in the hoistway for guiding movement of the elevator car and/or the movable machine room.
In particular the first prefabricated sub module and/or the second prefabricated sub module, comprises a guide (i.e. Fig. 1a, ref. 4) for guiding vertical movement of the movable machine room along a vertical guide rail line of the elevator car. 
Wherein in said hoisting of the movable machine room, the movable machine room is hoisted with a hoisting arrangement (i.e. Fig. 1, ref. 2) taking support from a support structure mounted in the hoistway above the movable machine room. 
Wherein each said using elevator car for transporting passengers and/or goods comprises receiving call signals from one or more user interfaces (i.e. paragraph 0035, lines 25-26), preferably from one or more user interfaces located at floors and/or in the elevator car 
Wherein each said mounting of the movable machine room is performed with at least one releasable mounting mechanism (i.e. Fig. 1a, ref. 3 is releasable). 

Claim(s) 1-4, 6, 12-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 9,604,820 to De Jong (henceforth referred to as De Jong).
Regarding claims 1-4, 6, 12-18, De Jong discloses a method for constructing an elevator (i.e. Title) comprising
constructing a movable machine room (i.e. Fig. 3, ref. 4) in the bottom end of a hoistway (i.e. Fig. 5) formed in a building under construction (i.e. Column 1, lines 20-22); and thereafter
hoisting the movable machine room; and 
constructing an elevator car (i.e. Fig. 3, ref. 2) in the bottom end of the hoistway below the movable machine room; and 
providing a counterweight (i.e. Fig. 3, ref. CW) in the bottom end of the hoistway below the movable machine room; 
connecting the elevator car and the counterweight with a suspension roping (i.e. Fig. 3, ref. 6); and thereafter
hoisting the movable machine room to a first transport position (i.e. Fig. 1); and thereafter 
mounting the movable machine room to the first transport position in the hoistway vertically supported on stationary structures; and thereafter

hoisting the movable machine room upwards to a second transport position (i.e. Fig. 2); wherein the second transport position is higher than said first transport position; and thereafter 
mounting the movable machine room to the second transport position in the hoistway vertically supported on stationary structures; and thereafter
using the elevator car for transporting passengers and/or goods (i.e. functional language, Fig. 1, ref. 2 is capable of transporting goods) below the movable machine room while the movable machine room is mounted in said second position. 
Wherein in said constructing a movable machine room, the movable machine room is constructed in the bottom end of a hoistway to rest supported by the floor of the hositway (i.e. Fig. 5 via ref. 20, 20’). 
Wherein in said constructing an elevator car, the elevator car is constructed above a buffer (i.e. Fig. 3, in this case the diverting pulleys below ref. 2 can serve as buffers to prevent car from hitting floor); and/or
the elevator car is constructed to lean laterally on one or more guide rails (i.e. column 7, lines 8-9); and/or 
structural parts of the elevator car are installed on a car frame while it is suspended from the machine room, in particular by an auxiliary hoist (i.e. Fig. 3, ref. 6).

Wherein said movable machine room comprises a support platform (i.e. Fig. 3, ref. 4) of a hoisting machine (i.e. Fig. 1, ref. 5), the support platform comprising
one or more releasable mounting mechanisms (i.e. Fig. 1, ref. 8) for releasably mounting the moveable machine room in the hoistway, and
a hoisting machine (i.e. Fig. 1, ref. 5) mounted on the support platform;
a working platform (i.e. Fig. 1, ref. 10) on top of the support platform, preferably forming a roof of the moveable machine room and/or comprising handrails; and
at least one support structure (i.e. Fig. 1, ref. side structures between ref 4 and ref 10) supported by which the working platform rests on the support platform.
Wherein said using comprises one or more times actuating the support structure (i.e. Fig. 1, ref. 7, 9) to expand in vertical direction for hoisting the working platform higher above the support platform; and one or more times actuating the support structure to contract in vertical direction for lowering the working platform back towards the support platform (i.e. Fig. 1, ref. 9 and 7 expands or contracts to lift and lower the working platform indirectly in the vertical direction).
Wherein said plurality of prefabricated sub modules comprises 
a first prefabricated sub module comprising a support platform (i.e. Fig. 3, ref. 4) of a hoisting machine (i.e. Fig. 1, ref. 5), the support platform comprising one or more releasable 
a second prefabricated sub module comprising a working platform (i.e. Fig. 1, ref. 10) forming a roof of the moveable machine room and comprising handrails; and/or 
at least one third prefabricated sub module (i.e. Fig. 1, vertical sides between ref. 4 and ref. 10) suitable for being mounted between the first and second module for coupling these to each other.
Wherein said at least one third prefabricated sub module comprises a support structure (i.e. Fig. 1, vertical sides between ref. 4 and ref. 10) supported by which the working platform of the second prefabricated sub module can rest on the support platform.
Wherein the method comprises mounting vertical guide rail lines (i.e. column 7, lines 8-9) in the hoistway for guiding movement of the elevator car and/or the movable machine room.
In particular the first prefabricated sub module and/or the second prefabricated sub module, comprises a guide (i.e. column 7, lines 8-9) for guiding vertical movement of the movable machine room along a vertical guide rail line of the elevator car. 
Wherein in said hoisting of the movable machine room, the movable machine room is hoisted with a hoisting arrangement (i.e. Fig. 1, ref. 9, 7) taking support from a support structure (i.e. Fig. 1, ref. 8) mounted in the hoistway above the movable machine room. 
Wherein each said using elevator car for transporting passengers and/or goods comprises receiving call signals from one or more user interfaces (i.e. Fig. 1, ref. 30), preferably from one or more user interfaces located at floors and/or in the elevator car and/or mobile 
Wherein each said mounting of the movable machine room is performed with at least one releasable mounting mechanism (i.e. Fig. 1, ref. 8). 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 3,851,736 to Westlake et al teaches a jump lift installation with a machine room being built at bottom of hoistway;
WO 2017/102684 to Weibel et al teaches a jump lift installation with a work platform and a movable machine room;
WO 2015/003964 to Weber et al teaches a jump lift installation with a work platform and a movable machine room;
EP 2 636 629 to Peacock et al teaches a jump lift installation with a work platform and a movable machine room.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654